Exhibit 10.1

Execution Version

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of December 3, 2010

among

PDC FUNDING COMPANY, LLC, as Seller,

PATTERSON COMPANIES, INC., as Servicer,

THE CONDUITS PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

THE PURCHASER AGENTS PARTY HERETO

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

PURCHASE ARRANGEMENTS

     2   

Section 1.1

  

Purchase Facility

     2   

Section 1.2

  

Increases; Sale of Asset Portfolio

     2   

Section 1.3

  

Decreases

     3   

Section 1.4

  

Payment Requirements

     4   

Section 1.5

  

Deemed Exchange

     4   

Section 1.6

  

RPA Deferred Purchase Price

     5   

ARTICLE II

  

PAYMENTS AND COLLECTIONS

     5   

Section 2.1

  

Payments

     5   

Section 2.2

  

Collections Prior to Amortization

     5   

Section 2.3

  

Collections Following Amortization

     7   

Section 2.4

  

Ratable Payments

     8   

Section 2.5

  

Payment Rescission

     8   

Section 2.6

  

Maximum Purchases In Respect of the Asset Portfolio

     9   

Section 2.7

  

Clean-Up Call; Limitation on Payments

     9   

Section 2.8

  

Investment of Collections in Second-Tier Account

     10   

ARTICLE III

  

CONDUIT PURCHASES

     10   

Section 3.1

  

CP Costs

     10   

Section 3.2

  

CP Costs Payments

     10   

Section 3.3

  

Calculation of CP Costs

     10   

ARTICLE IV

  

FINANCIAL INSTITUTION FUNDING

     10   

Section 4.1

  

Financial Institution Funding

     10   

Section 4.2

  

Financial Institution Yield Payments

     11   

Section 4.3

  

Selection and Continuation of Rate Tranche Periods

     11   

Section 4.4

  

Financial Institution Discount Rates

     12   

Section 4.5

  

Suspension of the LIBO Rate

     12   

Section 4.6

  

Extension of Liquidity Termination Date

     12   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     14   

Section 5.1

  

Representations and Warranties of the Seller Parties

     14   

ARTICLE VI

  

CONDITIONS OF PURCHASES

     18   

Section 6.1

  

Conditions Precedent to Initial Purchase and Deemed Exchange

     18   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.2

  

Conditions Precedent to All Purchases

     18   

ARTICLE VII

   COVENANTS      19   

Section 7.1

  

Affirmative Covenants of The Seller Parties

     19   

Section 7.2

  

Negative Covenants of The Seller Parties

     27   

Section 7.3

  

Hedging Agreements

     28   

ARTICLE VIII

   ADMINISTRATION AND COLLECTION      30   

Section 8.1

  

Designation of Servicer

     30   

Section 8.2

  

Duties of Servicer

     31   

Section 8.3

  

Collection Notices

     32   

Section 8.4

  

Responsibilities of Seller

     32   

Section 8.5

  

Reports

     33   

Section 8.6

  

Servicing Fees

     33   

ARTICLE IX

   AMORTIZATION EVENTS      33   

Section 9.1

  

Amortization Events

     33   

Section 9.2

  

Remedies

     35   

ARTICLE X

   INDEMNIFICATION      36   

Section 10.1

  

Indemnities by The Seller Parties

     36   

Section 10.2

  

Increased Cost and Reduced Return

     38   

Section 10.3

  

Other Costs and Expenses

     39   

Section 10.4

  

Allocations

     40   

Section 10.5

  

Accounting Based Consolidation Event

     40   

Section 10.6

  

Required Rating

     40   

ARTICLE XI

   AGENT      41   

Section 11.1

  

Authorization and Action

     41   

Section 11.2

  

Delegation of Duties

     41   

Section 11.3

  

Exculpatory Provisions

     41   

Section 11.4

  

Reliance by Agent

     42   

Section 11.5

  

Non-Reliance on Agent and Other Purchasers

     42   

Section 11.6

  

Reimbursement and Indemnification

     42   

Section 11.7

  

Agent in its Individual Capacity

     43   

Section 11.8

  

Successor Agent

     43   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE XII

   ASSIGNMENTS; PARTICIPATIONS      43   

Section 12.1

  

Assignments

     43   

Section 12.2

  

Participations

     45   

Section 12.3

  

Federal Reserve

     45   

ARTICLE XIII

   PURCHASER AGENTS      45   

Section 13.1

  

Purchaser Agents

     45   

ARTICLE XIV

   MISCELLANEOUS      46   

Section 14.1

  

Waivers and Amendments

     46   

Section 14.2

  

Notices

     47   

Section 14.3

  

Ratable Payments

     47   

Section 14.4

  

Protection of Ownership Interests of the Purchasers

     48   

Section 14.5

  

Confidentiality

     48   

Section 14.6

  

Bankruptcy Petition

     49   

Section 14.7

  

Limitation of Liability

     49   

Section 14.8

  

CHOICE OF LAW

     50   

Section 14.9

  

CONSENT TO JURISDICTION

     50   

Section 14.10

  

WAIVER OF JURY TRIAL

     50   

Section 14.11

  

Integration; Binding Effect; Survival of Terms

     50   

Section 14.12

  

Counterparts; Severability; Section References

     51   

Section 14.13

  

BTMU Roles and Purchaser Agent Roles

     51   

Section 14.14

  

Characterization

     51   

Section 14.15

  

Excess Funds

     52   

Section 14.16

  

Intercreditor Agreement

     52   

Section 14.17

  

Confirmation and Ratification of Terms

     52   

Section 14.18

  

Consent

     53   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I   -    Definitions Exhibit II   -    Form of Purchase Notice Exhibit
III   -    Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number(s) Exhibit IV   -    Names of Collection
Banks; Collection Accounts Exhibit V   -    Form of Compliance Certificate
Exhibit VI   -    Form of Collection Account Agreement Exhibit VII   -    Form
of Assignment Agreement Exhibit VIII   -    Credit and Collection Policy Exhibit
IX   -    Form of Contract(s) Exhibit X   -    Form of Monthly Report Exhibit XI
  -    Form of Performance Undertaking Exhibit XII   -    Form of Postal Notice

SCHEDULES

 

Schedule A   -    Commitments, Payment Addresses, Conduit Purchase Limits,
Purchaser Agents and Related Financial Institutions Schedule B   -    Documents
to be delivered to Agent and Each Purchaser Agent on or prior to the Initial
Purchase Schedule C   -    Payment Instructions

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

DEFINED IN THE BODY OF THE AGREEMENT

 

Affected Financial Institution

     45   

Agent

     1   

Agent’s Account

     6   

Aggregate Reduction

     4   

Amortization Event

     33   

Asset Portfolio

     3   

Assignment Agreement

     44   

BTMU

     1   

BTMU Conduit

     1   

BTMU Roles

     51   

Conduits

     1   

Consent Notice

     12   

Consent Period

     12   

Deemed Exchange

     5   

Extension Notice

     12   

Financial Institutions

     1   

Indemnified Amounts

     36   

Indemnified Party

     36   

Non-Renewing Financial Institution

     13   

Obligations

     5   

Other Costs

     40   

Other Sellers

     40   

Participant

     45   

Payment Instruction

     4   

PDCo

     1   

Prior Agreement

     1   

Proposed Reduction Date

     4   

Purchase

     2   

Purchase Notice

     2   

Purchaser Agent Roles

     51   

Purchaser Agents

     1   

Purchasing Financial Institutions

     44   

Ratings Request

     39   

Reduction Notice

     3   

Required Ratings

     39   

RPA Deferred Purchase Price

     5   

Seller

     1   

Seller Parties

     1   

Seller Party

     1   

Servicer

     30   

Servicing Fee

     33   

Terminating Financial Institution

     13   

Terminating Rate Tranche

     11   

Termination Date

     7   

Termination Percentage

     7   

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Third Amended and Restated Receivables Purchase Agreement, dated as of
December 3, 2010, is by and among PDC Funding Company, LLC, a Minnesota limited
liability company (the “Seller”), Patterson Companies, Inc., a Minnesota
corporation (together with its successors and assigns “PDCo”), as initial
Servicer (Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Conduit” (together with any of
their respective successors and assigns hereunder, the “Conduits”), the entities
listed on Schedule A to this Agreement under the heading “Purchaser Agent”
(together with any of their respective successors and assigns hereunder, the
“Purchaser Agents”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
(“BTMU”), as assignee of JPMorgan, as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller Parties, BTMU and certain other financial institutions, Victory
Receivables Corporation (the “BTMU Conduit”) and certain other commercial paper
conduits and JPMorgan are parties to that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of March 19, 2010 (as amended
supplemented, or otherwise modified through the date hereof excluding this
Agreement, the “Prior Agreement”).

The parties to the Prior Agreement are entering into the Closing Date Assignment
Agreement as of the date hereof and, in connection therewith, the parties hereto
now desire to amend and restate the Prior Agreement in its entirety to read as
set forth herein.

BTMU has been requested and is willing to act as Agent on behalf of the Conduits
and the Financial Institutions in accordance with the terms hereof.

AGREEMENT

Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Prior Agreement is hereby amended and
restated in its entirety to read as follows:



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, during the period from
the date hereof to but not including the Facility Termination Date, Seller shall
sell and assign, as described in Section 1.2(b), the Asset Portfolio to Agent
for the benefit of the Purchasers, as applicable. In accordance with the terms
and conditions set forth herein, each Conduit may, at its option, instruct Agent
to make cash payments to Seller of the related Cash Purchase Price in respect of
the Asset Portfolio (each such cash payment, a “Purchase”) on behalf of such
Conduit, or if any Conduit shall decline to make such Purchase, Agent shall make
such Purchase, on behalf of such declining Conduit’s Related Financial
Institutions, in each case and from time to time in an aggregate amount not to
exceed at such time (i) in the case of each Conduit, its Conduit Purchase Limit
and (ii) in the aggregate, the lesser of (A) the Purchase Limit and (B) the
aggregate amount of the Commitments. Any amount not paid for the Asset Portfolio
hereunder as Cash Purchase Price shall be paid to Seller as the RPA Deferred
Purchase Price pursuant to, and only to the extent required by, the priority of
payments set forth in Sections 2.2(b) and (c) and otherwise pursuant to the
terms of this Agreement (including Section 2.6).

(b) Seller may, upon at least 10 Business Days’ prior notice to Agent and each
Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit.

Section 1.2 Increases; Sale of Asset Portfolio.

(a) Increases. Seller shall provide Agent and each Purchaser Agent with at least
two Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Purchase (a “Purchase Notice”). Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable, shall
specify the requested Cash Purchase Price (which shall not be less than
$10,000,000 and in additional increments of $100,000) and the requested date of
such Purchase (which, in the case of any Purchase (after the initial Purchase
and Deemed Exchange hereunder), shall only be on a Settlement Date) and, in the
case of a Purchase, if the Cash Purchase Price thereof is to be funded by any of
the Financial Institutions, the requested Discount Rate and Rate Tranche Period
and shall be accompanied by a current listing of all Receivables (including any
Receivables to be purchased by Seller under the Receivables Sale Agreement on
the date of such Purchase specified in such Purchase Notice). Following receipt
of a Purchase Notice, Agent will promptly notify the BTMU Conduit of such
Purchase Notice, each Purchaser Agent will promptly notify the Conduit in such
Purchaser Agent’s Purchaser Group of such Purchase Notice and Agent and each
Purchaser Agent will identify the Conduits that agree to make the Purchase. If
any Conduit declines to make a proposed Purchase, Seller

 

2



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

may cancel the Purchase Notice or, in the absence of such a cancellation, the
Purchase of such Receivables, Related Security and Collections, which such
Conduit has declined to Purchase, will be made by such declining Conduit’s
Related Financial Institution(s) in accordance with the rest of this
Section 1.2(a). If the proposed Purchase or any portion thereof is to be made by
any of the Financial Institutions, Agent shall send notice of the proposed
Purchase to the BTMU Conduit’s Related Financial Institution and/or the
applicable Purchaser Agent shall send notice of the proposed Purchase to the
Related Financial Institutions in such Purchaser Agent’s Purchaser Group, as
applicable, in each case concurrently by telecopier or email specifying (i) the
date of such Purchase, which date must be at least one Business Day after such
notice is received by the applicable Financial Institutions, (ii) each Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price in respect of
such Receivables, Related Security and Collections of the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing and
(iii) the requested Discount Rate and the requested Rate Tranche Period. On the
date of each Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI and the conditions set forth in this Section 1.2(a), the
Conduits and/or the Financial Institutions, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit that has agreed
to make such Purchase, such Conduit’s Pro Rata Share of the aggregate Cash
Purchase Price of the Receivables, Related Security and Collections in respect
of such Purchase or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price of the
Receivables, Related Security and Collections the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing the assets in
the Asset Portfolio that the Conduit in such Financial Institution’s Purchaser
Group has declined to Purchase. Each Financial Institution’s obligation shall be
several, such that the failure of any Financial Institution to make available to
Seller any funds in connection with any Purchase shall not relieve any other
Financial Institution of its obligation, if any, hereunder to make funds
available on the date of such Purchase, but no Financial Institution shall be
responsible for the failure of any other Financial Institution to make funds
available in connection with any Purchase.

(b) Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of Purchasers),
for the related Cash Purchase Price and the RPA Deferred Purchase Price,
effective on and as of the date of each Purchase by any Purchaser hereunder, all
of its right, title and interest in, to and under all Receivables and the
Related Security and Collections relating to such Receivables (other than
Seller’s title in and to the Second-Tier Account and the Facility Account, each
of which shall remain with Seller), whether currently existing or thereafter
acquired (the assets sold, assigned and transferred to include not only the
Receivables, Collections and Related Security (other than Seller’s title in and
to the Second-Tier Account and the Facility Account) existing as of the date of
such Purchase but also all future Receivables and such Related Security and
Collections acquired by Seller from time to time as provided herein).
Purchaser’s right, title and interest in and to such assets is herein called the
“Asset Portfolio”.

Section 1.3 Decreases. Seller shall provide Agent with an irrevocable prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of the Aggregate Capital from Collections and
Agent will promptly notify

 

3



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

each Purchaser of such Reduction Notice after Agent’s receipt thereof. Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of the Aggregate Capital shall occur (which date
shall give effect to the applicable Required Notice Period), and (ii) the amount
of the Aggregate Capital to be reduced that shall be applied ratably to the
aggregate Capital of the Conduits and the Financial Institutions in accordance
with the amount of Capital (if any) owing to the Conduits (ratably to each
Conduit, based on the ratio of such Conduit’s Capital at such time to the
aggregate Capital of all the Conduits at such time), on the one hand, and the
amount of Capital (if any) owing to the Financial Institutions (ratably to each
Financial Institution, based on the ratio of such Financial Institution’s
Capital at such time to the aggregate Capital of all of the Financial
Institutions at such time), on the other hand (the “Aggregate Reduction”),
without regard to any unpaid RPA Deferred Purchase Price. Only one (1) Reduction
Notice shall be outstanding at any time. Concurrently with any reduction of the
Aggregate Capital pursuant to this Section, Seller shall pay to the applicable
Purchaser all Broken Funding Costs arising as a result of such reduction. No
Aggregate Reduction will be made following the occurrence of the Amortization
Date without the prior written consent of Agent.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to (i) Agent, they shall be paid to Agent for its own
account, in accordance with the applicable instructions set forth on Schedule C
and (ii) any Purchaser Agent or Purchaser, they shall be paid to the Purchaser
Agent for such Person’s Purchaser Group, for the account of such Person, in
accordance with the applicable instructions set forth on Schedule C, in each
case until otherwise notified by Agent or the related Purchaser Agent, as
applicable (each instruction set forth in clauses (i) and (ii) being a “Payment
Instruction”). Upon notice to Seller, Agent (on behalf of itself and/or any
Purchaser) may debit the Facility Account for all amounts due and payable
hereunder. All computations of Financial Institution Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder or under any
other Transaction Document shall be payable on a day which is not a Business
Day, such amount shall be payable on the next succeeding Business Day.

Section 1.5 Deemed Exchange. Notwithstanding the otherwise applicable conditions
precedent to payments in respect of the Asset Portfolio hereunder, upon the
effectiveness of this Agreement in accordance with its terms and the
effectiveness of the Closing Date Assignment Agreement in accordance with its
terms, each Purchaser shall be deemed to have delivered and released its
undivided interests in the “Purchaser Interest” under (and as defined in) the
Prior Agreement as of the date hereof in a contemporaneous exchange for the
acquisition of the Asset Portfolio hereunder in an amount equal to the
outstanding principal amount of all outstanding “Capital” (as defined in the
Prior Agreement) advanced in respect of the initial purchase under the Prior
Agreement or any subsequent “Incremental Purchase” under and as defined in the
Prior Agreement. Such deemed exchange under the Prior Agreement and the initial
Purchase hereunder (the “Deemed Exchange”) shall constitute a replacement of all
outstanding principal amounts of the outstanding “Capital” made under the Prior
Agreement by way of such initial Purchase hereunder.

 

4



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 1.6 RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to Sections 2.2(b), 2.2(c) and 2.6, on each Business Day on and after
the Final Payout Date, Servicer, on behalf of Agent and the Purchasers, shall
pay to Seller an amount as deferred purchase price (the “RPA Deferred Purchase
Price”) equal to the Collections of Receivables then held or thereafter received
by Seller (or Servicer on its behalf) less any accrued and unpaid Servicing Fee.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the relevant Purchaser or Purchasers, on a full recourse basis:
(a) all amounts accrued or payable by Seller to any such Person as described in
Section 2.2 and (b) each of the following amounts, to the extent that such
amounts are not paid in accordance with Section 2.2: (i) such fees as set forth
in each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce the outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant
to Section 2.5 or 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables,
(viii) all Broken Funding Costs, (ix) all Hedging Obligations and (x) all
Default Fees (the fees, amounts and other obligations described in clauses
(a) and (b) collectively, the “Obligations”). If any Person fails to pay any of
the Obligations when due, such Person agrees to pay, on demand, the Default Fee
in respect thereof until paid. Notwithstanding the foregoing, no provision of
this Agreement or any Fee Letter shall require the payment or permit the
collection of any amounts hereunder in excess of the maximum permitted by
applicable law. If at any time Seller receives any Collections or is deemed to
receive any Collections, Seller shall immediately pay such Collections or Deemed
Collections to Servicer for payment in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and Agent.

Section 2.2 Collections Prior to Amortization.

(a) Collections Generally. On any day prior to the Amortization Date that
Servicer receives any Collections and/or Deemed Collections, such Collections
and/or Deemed Collections shall be set aside and held in trust by Servicer for
the benefit of Agent and the Purchasers in the Collection Accounts in the manner
set forth in Sections 7.1(j) and 8.2. Prior to the Amortization Date, all such
amounts shall be applied as set forth in this Section 2.2. Servicer shall, on
each Settlement Date, determine the amount of Collections set aside in

 

5



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

accordance with the first sentence of this Section 2.2 during the related
Settlement Period which constitute Principal Collections and the portion of such
Collections which constitute Finance Charge Collections. On each Settlement
Date, Servicer shall remit the Principal Collections set aside pursuant to this
subsection (a) to the Second-Tier Account (to the extent such Principal
Collections are not already on deposit therein) to be distributed in accordance
with subsection (b) below and Servicer shall remit the Finance Charge
Collections set aside pursuant to this subsection (a) to the Second-Tier Account
(to the extent such Finance Charge Collections are not already on deposit
therein) to be distributed in accordance with subsection (c) below.

(b) Application of Principal Collections. On each Settlement Date, Servicer will
apply the Principal Collections on deposit in the Second-Tier Account in
accordance with the applicable Payment Instructions pursuant to Section 2.2(a)
to make the following distributions in the following amounts and order of
priority:

first, to each Terminating Financial Institution, an amount equal to such
Terminating Financial Institution’s Termination Percentage of such Principal
Collections for the ratable reduction of the Capital of each such Terminating
Financial Institution,

second, subject to Section 2.6, if any Purchase Notice shall have been delivered
in accordance with Section 1.2(a), to Seller to fund the Cash Purchase Price of
the Purchase to be made on such date; otherwise, to Agent for the account of the
Purchasers (other than any Terminating Financial Institution) as a further
reduction of the Aggregate Capital, and

third, subject to Section 2.6, to the extent of any such amounts remaining after
such payments, to be applied as if they were Finance Charge Collections in
accordance with the priority of payments set forth in subsection (c) below.

(c) Application of Finance Charge Collections. On each Settlement Date, Servicer
will apply (i) the Finance Charge Collections on deposit in the Second-Tier
Account and (ii) all remaining Principal Collections after making the
distributions pursuant to clauses first and second of subsection (b) above,
pursuant to Section 2.2(a), together with the applicable Hedge Floating Amount,
if any, paid to Seller by each Hedge Provider and any net income from Permitted
Investments deposited to the Second-Tier Account pursuant to Section 2.8, in
accordance with the applicable Payment Instructions, to make the following
distributions in the following amounts and order of priority:

first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

second, to Agent for the account of the Purchasers, all accrued and unpaid fees
under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield, including any accrued CP Costs and Financial Institution
Yield in respect of Capital reduced pursuant to clause second of subsection
(b) above, together with any Broken Funding Costs,

 

6



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

third, if Servicer is not then Seller or an Affiliate of Seller, to Servicer in
payment of the Servicing Fee,

fourth, to Agent as a reduction of Aggregate Capital an amount necessary to pay
in full the Outstanding Balance of any Receivables that became Defaulted
Receivables during the related Settlement Period and Receivables that became
Defaulted Receivables during any prior Settlement Period that have not
previously been the subject of payment hereunder,

fifth, if Seller or an Affiliate of Seller is then acting as Servicer, to
Servicer in payment of the Servicing Fee,

sixth, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and

seventh, the balance, if any, in the following priority: first, to Agent for
deposit to the Second-Tier Account if the conditions of Section 7.3 requiring
that the Hedging Agreements be in effect have occurred, but the Hedging
Agreements are not then in effect (such amount to be set aside and held in trust
for application in accordance with this Section 2.2(c) on the next occurring
Settlement Date) and then second, subject to Section 2.6, to Seller as RPA
Deferred Purchase Price.

(d) Each Terminating Financial Institution shall be allocated a ratable portion
of Collections from the Liquidity Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable portion of
the RPA Deferred Purchase Price allocable to such Terminating Financial
Institution’s portion of the Asset Portfolio has been paid in full in accordance
with the priority of payments set forth in Section 2.2(b). This ratable portion
shall be calculated on the Termination Date of each Terminating Financial
Institution as a percentage equal to (i) Capital of such Terminating Financial
Institution outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Financial Institution’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, Servicer shall set aside and hold in trust for the benefit
of Agent and the Purchasers, in the Collection Accounts in the manner set forth
in Sections 7.1(j) and 8.2, all Collections and/or Deemed Collections received
on such day and any additional amount for the payment of any Aggregate Unpaids
owed by Seller and not previously paid by Seller in accordance with Section 2.1.
On and after the Amortization Date, Servicer shall, at any time upon the request
from time to time by (or pursuant to standing instructions from) Agent (i) remit
to the Second-Tier Account the amounts set aside pursuant to the preceding
sentence (to the extent such amounts are not already on deposit therein), and
(ii) apply such amounts at Agent’s

 

7



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

direction to reduce the Aggregate Capital and any other Aggregate Unpaids (it
being understood and agreed that, in any event, no portion of the RPA Deferred
Purchase Price may be paid to Seller on a date on or after the Amortization Date
and prior to the Final Payout Date). If there shall be insufficient funds on
deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts, Servicer shall distribute funds in accordance with the
applicable Payment Instructions:

first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,

second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,

third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if Seller, or one of its Affiliates is not then
acting as Servicer,

fourth, to the ratable reduction of Aggregate Capital to zero,

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,

sixth, to the ratable payment in full of all other Aggregate Unpaids, and

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.

Section 2.4 Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to Agent (for
application to the Person or Persons who suffered such rescission, return or
refund), the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding, in each case, if such rescinded amounts have
not been paid under Section 2.2.

 

8



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 2.6 Maximum Purchases In Respect of the Asset Portfolio. Notwithstanding
anything to the contrary in this Agreement, Seller shall ensure that the Net
Portfolio Balance shall at no time be less than the sum of (i) the Aggregate
Capital at such time, plus (ii) the Credit Enhancement at such time. If, on any
date of determination, the sum of (i) the Aggregate Capital, plus (ii) the
Credit Enhancement exceeds the Net Portfolio Balance, in each case at such time,
Seller shall pay to the Purchasers within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (allocated ratably based on the ratio of
each Purchaser’s Capital at such time to the Aggregate Capital at such time),
such that after giving effect to such payment, the Net Portfolio Balance equals
or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Credit
Enhancement, in each case at such time; provided however, that if on any
Settlement Date, the Net Portfolio Balance is less than the sum of (i) the
Aggregate Capital, plus (ii) the Credit Enhancement, in each case at such time,
the payment in full of the amount required by the previous sentence shall be
made prior to any distributions are made pursuant to Section 2.2(b).

Section 2.7 Clean-Up Call; Limitation on Payments.

(a) Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to Agent and each
Purchaser Agent in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the Purchase Limit as of the date hereof, to repurchase from the
Purchasers all, but not less than all, of the Asset Portfolio at such time. The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser, any Purchaser Agent or
Agent. If, at any time, Servicer is not Seller or an Affiliate of Seller, Seller
may waive its repurchase rights under this Section 2.7(a) by providing a written
notice of such waiver to Agent and each Purchaser Agent.

(b) Purchasers’ and Agent’s Limitation on Payments. Notwithstanding any
provision contained in this Agreement or any other Transaction Document to the
contrary, none of the Purchasers or Agent shall, and none of them shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
Seller in respect of any portion of the RPA Deferred Purchase Price, except to
the extent that Collections are available for distribution to Seller in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement or under any other Transaction Document shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance herewith or from any party to any Transaction
Document in accordance with the terms thereof in excess of funds necessary to
pay such Person’s matured and maturing Commercial Paper or other senior
indebtedness of such Person when due. Any amount which Agent or a Purchaser is
not obligated to pay pursuant to the operation of the two preceding sentences
shall not constitute a claim (as defined in § 101 of the Federal Bankruptcy
Code) against, or corporate obligation of, any Purchaser or Agent, as
applicable, for any such insufficiency unless and until such amount becomes
available for distribution to Seller pursuant to the terms hereof.

 

9



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 2.8 Investment of Collections in Second-Tier Account. All amounts from
time to time held in, deposited in or credited to, the Second-Tier Account shall
be invested by Servicer (as agent for Agent) in Permitted Investments selected
in writing by Servicer. All such investments shall at all times be held by or on
behalf of Agent for the benefit of the Purchasers and the Hedge Providers (if
any), provided, that neither Agent, any Purchaser nor the Hedge Providers shall
be held liable in any way by reason of any loss arising from the investment of
amounts on deposit in the Second-Tier Account in Permitted Investments. All
income or other gain from investment of monies deposited in or credited to the
Second-Tier Account shall be deposited in or credited to the Second-Tier Account
immediately upon receipt, and any loss resulting from such investment shall be
charged thereto. Any net income from such investments shall be transferred to
the Second-Tier Account on a monthly basis on the Business Day preceding each
Settlement Date to be applied in accordance with Section 2.2. Except as
permitted in writing by Agent, funds on deposit in the Second-Tier Account shall
be invested in Permitted Investments that will mature no later than the Business
Day immediately preceding the next Settlement Date. No Permitted Investment
shall be sold or otherwise disposed of prior to its scheduled maturity date
unless a default occurs with respect to such Permitted Investment and Agent
directs Servicer in writing to dispose of such Permitted Investment.

ARTICLE III

CONDUIT PURCHASES

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the outstanding
Capital associated with each of the Conduits for each day that any such Capital
is outstanding.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the outstanding Capital of each of the
Conduits for the related Settlement Period in accordance with Article II.

Section 3.3 Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. The aggregate Capital associated with
the Purchases by the Financial Institutions shall accrue Financial Institution
Yield for each day during its Rate Tranche Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives notice to Agent and the applicable Purchaser Agent(s) of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
portion of the Asset Portfolio transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Alternate Base Rate. If
any pro rata portion of the Asset Portfolio of any Conduit is assigned or
transferred to, or funded by,

 

10



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

any Funding Source of such Conduit pursuant to any Funding Agreement or to or by
any other Person, each such portion of the Asset Portfolio so assigned,
transferred or funded shall each be deemed to have a new Rate Tranche Period
commencing on the date of any such assignment, transfer or funding, and shall
accrue Yield for each day during its Rate Tranche Period at either the LIBO Rate
or the Alternate Base Rate in accordance with the terms and conditions hereof as
if each such portion of the Asset Portfolio was held by a Financial Institution.
With respect to each such portion of the Asset Portfolio, the assignee or
transferee thereof, or the lender with respect thereto, shall be deemed to be a
Financial Institution in the applicable Conduit’s Purchaser Group solely for the
purposes of Sections 4.1, 4.2, 4.3, 4.4 and 4.5 hereof.

Section 4.2 Financial Institution Yield Payments. On the Settlement Date for
each Rate Tranche Period with respect to the aggregate Capital of the Financial
Institutions, Seller shall pay to Agent (for the benefit of the Financial
Institutions) an aggregate amount equal to all accrued and unpaid Financial
Institution Yield for the entire Rate Tranche Period with respect to such
Capital in accordance with Article II. On the third Business Day immediately
preceding the Settlement Date for such Capital of each of the Financial
Institutions, each Financial Institution shall calculate the aggregate amount of
accrued and unpaid Financial Institution Yield for the entire Rate Tranche
Period for such Capital of such Financial Institution and shall notify Seller of
such aggregate amount.

Section 4.3 Selection and Continuation of Rate Tranche Periods.

(a) With consultation from (and approval by) Agent, the applicable Financial
Institution and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group, Seller shall from time to time, only for purposes
of computing the Financial Institution Yield with respect to such Financial
Institution, request Rate Tranche Periods to account for the portion of the
Asset Portfolio funded or maintained by such Financial Institution, provided
that, if at any time any of the Financial Institutions shall have any Capital
outstanding, Seller shall always request Rate Tranche Periods such that at least
one Rate Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.

(b) Seller or the applicable Financial Institution, upon notice to and consent
by the other received at least three (3) Business Days prior to the end of a
Rate Tranche Period (a “Terminating Rate Tranche”) for any portion of the Asset
Portfolio funded or maintained by such Financial Institution, may, effective on
the last day of the Terminating Rate Tranche: (i) divide any such Financial
Institution’s Capital into multiple portions by subdividing such Capital into
smaller amounts of Capital, (ii) combine any such portion of such Financial
Institution’s Capital with one or more other portions of such Financial
Institution’s Capital that have a Terminating Rate Tranche ending on the same
day as such Terminating Rate Tranche by combining the associated Capital of such
Financial Institution or (iii) combine any such Financial Institution’s existing
Capital with additional Capital being paid to Seller as Cash Purchase Price in
respect of a new Purchase made on the day such Terminating Rate Tranche ends by
combining the associated Capital in respect of such new Purchase with the
existing Capital of such Financial Institution, provided, that in no event may
the Capital of any Purchaser be combined with the Capital of any other
Purchaser.

 

11



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each portion of the Capital of any of the
Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Rate Tranche
with respect to which the LIBO Rate is being requested as a new Discount Rate
and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Rate Tranche with respect to which the Alternate Base Rate is being
requested as a new Discount Rate, give each Financial Institution (or Funding
Source) irrevocable notice of the new Discount Rate for the Capital or portion
thereof associated with such Terminating Rate Tranche. Until Seller gives notice
to the applicable Financial Institution (or Funding Source) of another Discount
Rate, the initial Discount Rate for any Capital of any Financial Institution
pursuant to the terms and conditions hereof (or assigned or transferred to, or
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternate Base Rate.

Section 4.5 Suspension of the LIBO Rate. If any Financial Institution notifies
Agent or its Purchaser Agent, as applicable, that it has determined that funding
its Pro Rata Share of the Aggregate Capital in respect of the Financial
Institutions in such Financial Institution’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Capital
at the LIBO Rate are not available or (ii) the LIBO Rate does not accurately
reflect the cost of acquiring or maintaining any portion of the Asset Portfolio
or Capital at the LIBO Rate, then Agent or such Purchaser Agent, as applicable,
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and require Seller to select the
Alternate Base Rate for any Capital funded by the Financial Institutions in such
Financial Institution’s Purchaser Group accruing Financial Institution Yield at
the LIBO Rate.

Section 4.6 Extension of Liquidity Termination Date.

(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, Agent shall promptly notify the Financial Institutions in the
BTMU Conduit’s Purchaser Group of such Extension Notice and each Purchaser Agent
shall promptly notify the Financial Institutions in such Purchaser Agent’s
Purchaser Group of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a revocable notice (a “Consent Notice”) given to Agent and,
if applicable, the Purchaser Agent in such Financial Institution’s Purchaser
Group on or prior to the 30th day prior to the Liquidity Termination Date then
in effect (such period from the date of the Extension Notice to such 30th day
being referred to herein as the “Consent Period”), consent to such extension of
such Liquidity Termination Date; provided, however, that, except as provided in
Section 4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions: (i) notifies
Agent and, if applicable, the Purchaser Agent in such Financial Institution’s
Purchaser Group during the Consent Period that such Financial Institution either
does not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to Agent and, if

 

12



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

applicable, the Purchaser Agent in such Financial Institution’s Purchaser Group
within the Consent Period (each Financial Institution or its related Conduit, as
the case may be, that does not wish to consent to such extension or wishes to
revoke its prior Consent Notice of fails to respond to Agent and, if applicable,
such Purchaser Agent within the Consent Period is herein referred to as a
“Non-Renewing Financial Institution”). If none of the events described in the
foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent
Notices have been received, then, the Liquidity Termination Date shall be
irrevocably extended until the date that is 364 days after the Liquidity
Termination Date then in effect. Agent shall promptly notify Seller of any
Consent Notice or other notice received by Agent pursuant to this
Section 4.6(a).

(b) Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
Liquidity Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in the BTMU Conduit’s Purchaser Group of such fact and each Purchaser Agent
shall notify the remaining Financial Institutions in such Purchaser Agent’s
Purchaser Group of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1, and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero. If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Liquidity Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3), (ii) the Conduit Purchase Limit of each Conduit shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Conduit’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of a Terminating Financial Institution (after
application of Collections thereto pursuant to Section 2.2 and 2.3), all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however,

 

13



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

that the provisions of Article X shall continue in effect for its benefit with
respect to the Capital held by such Terminating Financial Institution prior to
its termination as a Financial Institution. For the avoidance of doubt, each
reference to a Financial Institution in the context of a Terminating Financial
Institution shall be deemed to refer to the related Conduit if such Conduit
continues to have Capital outstanding as a Terminating Financial Institution.

(c) Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Financial Institution in its sole discretion. In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of such
Financial Institution, all rights and obligations of such Financial Institution
hereunder shall be terminated and such Financial Institution shall no longer be
a “Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Financial Institution prior to its termination as a Financial Institution.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase (other than with respect to the representations and warranties set
forth in clause (x), which are only made as of the date hereof) that:

(a) Existence and Power. Such Seller Party is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of organization. Such Seller Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance

 

14



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or organization, by-laws or limited
liability company agreement (or equivalent governing documents), (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to Agent, the Purchaser Agents or the Purchasers
for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Seller Party or any of its
Affiliates to Agent, the Purchaser Agents or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.

(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect

 

15



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority perfected security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Agent’s (on behalf
of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.

(k) Jurisdiction of Organization; Places of Business and Locations of Records.
The principal places of business, jurisdiction of organization and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller
party’s organizational number assigned to it by its jurisdiction of organization
and such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box or P.O. Box, are listed on Exhibit IV or have been provided to
Agent and each Purchaser Agent in a written notice that complies with
Section 7.2(b). Seller has not granted any Person, other than Agent as
contemplated by this Agreement, dominion and control or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box or Collection Account, or the right to take dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any such Lock-Box, P.O. Box or Collection Account
at a future time or upon the occurrence of a future event. Each Seller Party has
taken all steps necessary to ensure that Agent has “control” (within the meaning
of Section 9-104 of the UCC of all applicable jurisdictions) over all Collection
Accounts. Such Seller Party has the ability to identify, within one Business Day
of deposit, all amounts that are deposited to any First Tier Account as
constituting Collections or non-Collections. No funds other than the proceeds of
Receivables are deposited to the Second-Tier Account.

 

16



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since January 26, 2002, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since May 10, 2002, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.

(o) Ownership of Seller. PDCo owns, directly or indirectly, 100% of the issued
and outstanding membership units of Seller, free and clear of any Adverse Claim.
Such membership units are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.

(p) Not an Investment Company. Such Seller Party is not and, after giving effect
to the transactions contemplated hereby, will not be required to be registered
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Averse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
Agent and each Purchaser Agent have been notified in accordance with
Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.

 

17



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Portfolio Balance
as an Eligible Receivable was an Eligible Receivable on the date of its purchase
by Seller under the Receivables Sale Agreement.

(v) Net Portfolio Balance. Seller has determined that, immediately after giving
effect to each Purchase hereunder (including the initial Purchase and the Deemed
Exchange on the date hereof), the Net Portfolio Balance equals or exceeds the
sum of (i) the Aggregate Capital, plus (ii) the Credit Enhancement, in each
case, at such time.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x) Prior Agreement. As of the date hereof, no Amortization Event or Potential
Amortization Event has occurred and is continuing under the Prior Agreement and
no default under any of the “Transaction Documents” (as defined in the Prior
Agreement) has occurred and is continuing.

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Purchase and Deemed Exchange. Each
of the initial Purchase and the Deemed Exchange under this Agreement are subject
to the conditions precedent that (a) Agent and each Purchaser Agent shall have
received on or before the date of such Purchase those documents listed on
Schedule B, Agent, (b) each Purchaser Agent and each Purchaser shall have
received all fees and expenses required to be paid on or prior to such date
pursuant to the terms of this Agreement and/or any Fee Letter, (c) Seller shall
have marked its books and records with a legend satisfactory to Agent
identifying Agent’s interest therein, (d) Agent and each Purchaser Agent shall
have completed to its satisfaction a due diligence review of each Originator’s
and Seller’s billing, collection and reporting systems and other items related
to the Receivables and (e) each of the Purchasers shall have received the
approval of its credit committee of the transactions contemplated hereby.

Section 6.2 Conditions Precedent to All Purchases. Each Purchase (including the
initial Purchase and the Deemed Exchange) shall be subject to the further
conditions precedent that in the case of each such Purchase: (a) Servicer shall
have delivered to Agent and each Purchaser Agent on or prior to the date of such
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports as and when due under Section 8.5, and

 

18



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

upon Agent’s or any Purchaser Agent’s request, Servicer shall have delivered to
Agent and each Purchaser Agent at least three (3) days prior to such Purchase an
interim Monthly Report showing the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) Agent and each Purchaser
Agent shall have received a duly executed Purchase Notice and such other
approvals, opinions or documents as Agent or any Purchaser Agent may reasonably
request, (d) if required to be in effect pursuant to Section 7.3, the Hedging
Agreements shall be in full force and effect and (e) on the date of each such
Purchase, the following statements shall be true (and acceptance of the proceeds
of such Purchase shall be deemed a representation and warranty by Seller that
such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;

(ii) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the Net
Portfolio Balance equals or exceeds the sum of (i) the Aggregate Capital, plus
(ii) the Credit Enhancement, in each case, both immediately before and after
giving effect to such Purchase.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, (x) audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to Agent by independent public
accountants acceptable to Agent and (y) unaudited balance sheets of Seller as at
the close of such fiscal year and statements of income and retained earnings and
a statement of cash flows for Seller for such fiscal year, all certified by its
chief financial officer. Delivery within the time period specified above of
PDCo’s annual report on Form 10-K for such fiscal year (together with PDCo’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934, as amended) prepared in accordance

 

19



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of clause (x) of this
Section 7.1(a)(i), provided that the report of the independent public
accountants contained therein is acceptable to Agent.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which PDCo,
any Originator or any of their respective Subsidiaries files with the Securities
and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Agent’s and each Purchaser Agent’s consent
thereto.

(viii) Sale Assignments. Promptly upon its receipt of any Sale Assignment under
and as defined in the Receivables Sale Agreement, copies of the same.

 

20



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of Agent and the Purchasers under or as contemplated by this
Agreement.

(b) Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Servicer or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Servicer and its Subsidiaries
exceeds $1,000,000 and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Servicer that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.

(vi) Downgrade of PDCo or any Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by S&P or Moody’s, setting forth the
Indebtedness affected and the nature of such change.

(vii) Appointment of Independent Governor. The decision to appoint a new
governor of Seller as the “Independent Governor” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Governor.”

(c) Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller

 

21



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Party will preserve and maintain its legal existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except where the failure to so preserve and maintain any
such rights, franchises or privileges or to so qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit Agent or any Purchaser Agent or any of their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or Servicer having
knowledge of such matters. Without limiting the foregoing, such Seller Party
will, annually and prior to any Financial Institution renewing its Commitment
hereunder, during regular business hours as requested by Agent or any Purchaser
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any Purchaser Agent or any of their respective agents or
representatives, to conduct a follow-up audit.

(e) Keeping and Marking of Records and Books.

(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
Servicer will give Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

(ii) Such Seller Party (A) has on or prior to May 10, 2002, marked its master
data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio and
(B) will, upon the request of Agent (x) mark each Contract with a legend
describing the Asset Portfolio and (y) deliver to Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

 

22



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require each Originator to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.

(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as Agent may reasonably request), and (ii) establish and maintain, in favor of
Agent, for the benefit of the Purchasers, a valid and perfected ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Agent for the benefit of the
Purchasers as Agent may reasonably request).

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Patterson Entity and their
respective Affiliates. Therefore, from and after May 10, 2002, Seller will take
all reasonable steps, including, without limitation, all steps that Agent, any
Purchaser Agent or any Purchaser may from time to time reasonably request, to
maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Patterson Entity and any Affiliates thereof and not just a
division of any Patterson Entity. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

23



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Patterson Entity or an Affiliate
thereof, Seller will lease such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with each Patterson Entity and Servicer and their
respective Affiliates strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and any Patterson Entity or any Affiliate
thereof on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;

(F) at all times have a Board of Governors consisting of three members, at least
one member of which is an Independent Governor;

(G) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (1) the selection,
maintenance or replacement of the Independent Governor, (2) the dissolution or
liquidation of Seller or (3) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Governors (including the Independent Governor);

(H) maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;

(I) prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of any Patterson
Entity or any Affiliate thereof that include Seller, including any that are
filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate legal entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;

 

24



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or Servicer in the performance
of its duties hereunder) is the account party and from which Seller alone (or
Servicer in the performance of its duties hereunder or Agent hereunder) has the
power to make withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Patterson Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;

(M) maintain its articles of organization and bylaws in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its articles of organization or bylaws in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its articles of organization and bylaws, at all times that this Agreement is
in effect, provides for not less than ten (10) days’ prior written notice to
Agent of the replacement or appointment of any governor that is to serve as an
Independent Governor for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Governor” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Governor”;

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Performance Undertaking and the other Transaction Documents,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Performance Undertaking or any other
Transaction Document, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the

 

25



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivables Sale Agreement, the Performance Undertaking, or any other
Transaction Document, or otherwise grant any indulgence thereunder, without (in
each case) the prior written consent of Agent and the Required Purchasers;

(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Briggs and Morgan,
Professional Association, as counsel for Seller, dated June 19, 2002 (as such
opinion may be brought down or replaced from time to time), relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all items from all P.O. Boxes
to be processed and deposited into a Collection Account within 1 Business Day
after receipt in a P.O. Box, all ACH Receipts to be deposited immediately to a
Collection Account and all proceeds from all Lock-Boxes to be directly deposited
by a Collection Bank into a Collection Account, (2) all Collections deposited to
any First-Tier Account to be electronically swept or otherwise transferred to
the Second-Tier Account within 1 Business Day of being deposited to such
First-Tier Account, and (3) each Lock-Box, P.O. Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to Receivables are remitted directly
to any Seller Party or any Affiliate of any Seller Party, such Seller Party will
remit (or will cause all such payments to be remitted) directly to a Collection
Bank and deposited into a Collection Account within 1 Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers. Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box, P.O. Box and Collection Account and shall not grant
the right to take dominion and control or establish “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box or Collection Account at a future time or upon the occurrence
of a future event to any Person, except to Agent as contemplated by this
Agreement. With respect to each Collection Account, each Seller Party shall take
all steps necessary to ensure that Agent has “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) over each such
Collection Account.

 

26



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of any Conduit, Agent or any Financial Institution.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to Agent evidence satisfactory to
Agent of such insurance coverage. Copies of each policy shall be furnished to
Agent and any Purchaser in certificated form upon Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.

(m) Payments to Originators. With respect to any Receivable purchased by Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to Agent all financing statements, instruments
and other documents requested by Agent and each Purchaser Agent in connection
with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box, P.O. Box or Collection
Account, unless Agent and each Purchaser Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account, P.O. Box or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box or P.O. Box; provided, however, that Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

 

27



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box, P.O. Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
Agent and the Purchasers in, to and under any of the foregoing property, against
all claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.

(e) Net Portfolio Balance. At no time prior to the Amortization Date shall
Seller permit the Net Portfolio Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Credit Enhancement, in each case,
at such time.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of Agent
and each Purchaser Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h) Collections. No Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Second-Tier Account cash or cash
proceeds other than Collections. Except as may be required by Agent pursuant to
the last sentence of Section 8.2(b), no Seller Party will deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Collections or
proceeds thereof to any lock-box account or to any other account not covered by
a Collection Account Agreement.

Section 7.3 Hedging Agreements. (a) Entering into Hedging Agreements. At all
times Seller shall be a party to a Hedging Agreement in accordance with the
terms hereof.

(b) Notices. Each Seller Party will notify Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same,
and if applicable, the steps being taken with respect thereto:

(A) the occurrence of any default, event of default, early termination date,
termination event or similar event under, or the termination of, any Hedging
Agreement;

 

28



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(B) the failure of any Hedging Agreement (or assignment thereof from Seller to
Agent for the ratable benefit of the Purchasers) to be in full force and effect;

(C) any downgrade in, or withdrawal of, the unsecured, unguaranteed, long-term
debt rating of any Hedge Provider by S&P or Moody’s, setting forth the long-term
debt rating effected and the nature of such change; and

(D) any failure of any Hedge Provider to be an Eligible Hedge Provider.

(c) Affirmative Covenants. So long as Seller is a party to any Hedging
Agreement:

(A) Seller will timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under any Hedging
Agreement and will vigorously enforce the rights and remedies accorded to Seller
under any Hedging Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under each Hedging Agreement as Agent may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any provision contained in any Hedging
Agreement.

(B) Seller and Servicer will instruct all Hedge Providers to pay all Hedge
Floating Amounts relating to any Hedging Agreement directly to Second-Tier
Account. In the event any Hedge Floating Amounts relating to any Hedging
Agreement are remitted directly to any Seller Party or any Affiliate of a Seller
Party, such Seller Party will remit (or will cause all such payments to be
remitted) directly to Second-Tier Account within one Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers.

(C) At any time that it enters into a Hedging Agreement, Seller will (A) execute
and deliver to Agent, for the ratable benefit of the Purchasers, an assignment,
in form and substance satisfactory to Agent, of all Hedge Floating Amounts
payable to Seller under such Hedging Agreement and (B) cause the applicable
Hedge Provider to consent and agree to such assignment, which consent and
agreement shall be evidenced by a writing in form and substance satisfactory to
Agent and shall effect any amendments to the applicable Hedging Agreement to
allow such assignment.

(D) If a Hedge Provider Downgrade shall occur with respect to a Hedge Provider,
within 10 days thereof, Seller shall cause such Hedge Provider to transfer its
obligations under this Agreement and the applicable Hedging

 

29



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Agreement, at such Hedge Provider’s cost and expense, to a bank or other
financial institution acceptable to Agent, and consented to by Seller (such
consent not to be unreasonably withheld) which possesses an unsecured,
unguaranteed, long-term debt rating of A- or better by S&P and A3 or better by
Moody’s.

(d) Negative Covenants. So long as Seller is a party to any Hedging Agreement:

(A) No Seller Party will make any change in the instructions to any Hedge
Provider regarding payments to be made to the Second-Tier Account (it being
understood that on the date hereof Seller shall instruct each Hedge Provider to
direct all Hedge Floating Amounts to the Second-Tier Account in accordance with
Section 7.3(c)(B) instead of to the “Agent’s Account” under and as defined in
the Prior Agreement).

(B) Seller will not designate an early termination date under any Hedging
Agreement, or send any written notice to any Hedge Provider in respect thereof,
or waive any provision of any Hedging Agreement, without, in each case, the
prior written consent of Agent.

(C) Seller shall not supplement, amend, extend, replace, terminate, or otherwise
modify any Hedging Agreement without, in each case, the prior written consent of
Agent.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables on behalf of Agent and the Purchasers shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. PDCo is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer for Agent and the
Purchasers pursuant to the terms of this Agreement. Agent (on behalf of the
Purchasers) may, and at the direction of the Required Purchasers shall, at any
time following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PDCo or any successor Servicer.

(a) Without the prior written consent of Agent and the Required Purchasers, PDCo
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by PDCo. If at any time Agent shall
designate as Servicer any Person other than PDCo, all duties and
responsibilities theretofore delegated by PDCo to Seller and any Originator may,
at the discretion of Agent, be terminated forthwith on notice given by Agent to
PDCo and to Seller.

 

30



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Notwithstanding the foregoing subsection (b), (i) PDCo shall be and remain
primarily liable to Agent, the Purchaser Agents and the Purchasers and the Hedge
Providers (if any) for the full and prompt performance of all duties and
responsibilities of Servicer hereunder and (ii) Agent, the Purchaser Agents and
the Purchasers shall be entitled to deal exclusively with PDCo in matters
relating to the discharge by Servicer of its duties and responsibilities
hereunder. Agent, the Purchaser Agents and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than PDCo in
order for communication to Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. PDCo, at all times that it is Servicer,
shall be responsible for providing any sub-servicer or other delegate of
Servicer with any notice given to Servicer under this Agreement.

Section 8.2 Duties of Servicer. (a) Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.

(b) Servicer will instruct all Obligors to pay all Collections either
(i) directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box or P.O. Box.
Servicer shall cause any payments made by means of automatic electronic funds
transfer to be deposited directly into a Collection Account from each Obligor’s
relevant account. Servicer shall effect a Collection Account Agreement
substantially in the form of Exhibit VI with each bank party to a Collection
Account at any time. In the case of any remittances received in any Lock-Box,
P.O. Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date Agent delivers a Collection Notice to any Collection Bank or a
Postal Notice to any post office pursuant to Section 8.3, Agent may request that
Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new lock-box,
post office box or depositary account specified by Agent and, at all times
thereafter, Seller and Servicer shall not deposit or otherwise credit, and shall
not permit any other Person to deposit or otherwise credit to such new lock-box,
post office box or depositary account any cash or payment item other than
Collections.

(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the account of Seller (in respect of RPA Deferred Purchase Price, as
applicable), the Purchasers and the Hedge Providers (if any) their respective
shares of the Collections in accordance with Article II. Servicer shall, upon
the request of Agent, segregate, in a manner acceptable to Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of Servicer or Seller prior to the remittance
thereof in accordance with Article II. If Servicer shall be required to
segregate Collections pursuant to the preceding sentence, Servicer shall
segregate and deposit with a bank designated by Agent such allocable share of
Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.

 

31



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of Agent, the Purchaser Agents or
the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, Agent shall have the absolute and unlimited right to direct
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(e) Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of Agent, deliver or
make available to Agent all such Records, at a place selected by Agent. Servicer
shall, as soon as practicable following receipt thereof turn over to Seller any
cash collections or other cash proceeds received with respect to Indebtedness
not constituting Receivables. Servicer shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any Indebtedness or other liability
owed by it to the applicable Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

Section 8.3 Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices and to date and deliver the Postal Notices to the
applicable post offices. Seller hereby transfers to Agent for the benefit of the
Purchasers, effective when Agent delivers such notices, the dominion and control
and “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of each Lock-Box, P. O. Box, each Collection Account and the
amounts on deposit therein. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice or Postal
Notice shall nevertheless be valid as if such authority had remained in force.
Seller hereby authorizes Agent, and agrees that Agent shall be entitled to
(i) endorse Seller’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Contracts and the Related
Security and (iii) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

 

32



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 8.5 Reports. Servicer shall prepare and forward to Agent and each
Purchaser Agent (i) three Business Days prior to each Settlement Date and at
such times as Agent or any Purchaser Agent shall request, a Monthly Report and
(ii) at such times as Agent or any Purchaser Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables. Unless
otherwise requested by Agent or any Purchaser Agent, all computations in such
Monthly Report shall be made as of the close of business on the last day of the
Accrual Period preceding the date on which such Monthly Report is delivered.

Section 8.6 Servicing Fees. In consideration of PDCo’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PDCo shall
continue to perform as Servicer hereunder, PDCo shall be paid a fee (the
“Servicing Fee”) in accordance with the priority of payments set forth in
Sections 2.2(c) and 2.3, as applicable, on the 19th calendar day of each month
(or, if such day is not a Business Day, then the next Business Day thereafter),
in arrears for the immediately preceding Fiscal Month, equal to 1% per annum of
the average Net Portfolio Balance during such period, as compensation for its
servicing activities.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made.

(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $1,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

(d) (i) Any Seller Party, the Hedge Providers (if any), the Performance Provider
or any of their respective Subsidiaries shall generally not pay its debts as
such debts

 

33



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Seller Party, the Hedge
Providers (if any), the Performance Provider or any of their respective
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, and solely in the case
of Servicer and the Performance Provider and a proceeding instituted against
(and not by) such Person, such proceeding is not dismissed within 60 days; or
(iii) any Seller Party, the Hedge Providers (if any), the Performance Provider
or any of their respective Subsidiaries shall take any corporate or other action
to authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.6 or Section 7.3
hereof.

(f) As at the end of any Fiscal Month:

(i) the average of the Delinquency Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 7.00%, or

(ii) the average of the Default Ratio for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall exceed 3.30%, or

(iii) Excess Spread is less than 0.75%.

(g) A Change of Control shall occur.

(h) A Hedge Provider Downgrade shall occur and a replacement Hedge Provider
meeting the requirements of Section 7.3 fails to assume such then current Hedge
Provider’s obligations under this Agreement and the applicable Hedging Agreement
as provided in Section 7.3 after such occurrence.

(i) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $1,000,000, individually or in the aggregate, shall be
entered against Servicer on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

(j) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement; or Seller shall for any reason cease to
purchase, or cease to have the legal capacity to purchase, or otherwise be
incapable of accepting Receivables from any Originator under the Receivables
Sale Agreement.

 

34



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or Agent for the benefit of the Purchasers shall cease to have a
valid and perfected ownership or first priority perfected security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

(l) If required to be in effect pursuant to Section 7.3, any Hedging Agreement
shall for any reason not be in full force and effect.

(m) The Intercreditor Agreement shall terminate in whole or in part or shall
cease to be in full force and effect or US Bank shall directly or indirectly
contest in any manner the effectiveness or enforceability thereof.

(n) The Leverage Ratio shall at any time be greater than 3.50 to 1.0.

(o) Performance Provider shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Provider, or
Performance Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.

(p) The ratio, determined as of the end of each of PDCo’s fiscal quarters for
the then most-recently ended four fiscal quarters of (i) Consolidated EBIT
during such period to (ii) Consolidated Interest Expense during such period, all
calculated for PDCo and its Subsidiaries on a consolidated basis, shall be less
than 3.0 to 1.0.

(q) Any Person shall be appointed as an Independent Governor of Seller without
prior notice thereof having been given to Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by Agent that such
Person conforms, to the satisfaction of Agent, with the criteria set forth in
the definition herein of “Independent Governor.”

(r) Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Legal Maturity Date.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any

 

35



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

notice of any kind, all of which are hereby expressly waived by each Seller
Party, (iii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks and the Postal Notices to any post office where a P.O. Box is located, and
(v) notify Obligors of the Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of Agent, the Purchaser Agents and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that Agent, any Purchaser Agent, any Funding Source, any Purchaser or any
of their respective Affiliates may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) Agent, each
Purchaser Agent, each Funding Source, each Purchaser and the Hedge Providers (if
any) and their respective Affiliates, successors, assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
Hedging Agreements, or the use of the proceeds of any Purchase hereunder, or the
acquisition, funding or ownership either directly or indirectly, by any
Indemnified Party of a an interest in the Asset Portfolio, Receivables, or any
Receivable or any Contract or any Related Security, or any action or inaction of
any Seller Party, and (B) Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

 

36



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party, any Originator or
Performance Provider (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

(ii) the failure by Seller, Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, Servicer, any Originator or Performance Provider to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

37



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;

(xi) any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of Agent or the Purchasers with respect to any Receivable or the value of
any such Receivable;

(xiv) any attempt by any Person to void any Purchase under statutory provisions
or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Portfolio Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.

Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a

 

38



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital as a consequence of its obligations under a
Funding Agreement or this Agreement, or to reduce the amount of any sum received
or receivable by a Funding Source or a Purchaser under a Funding Agreement or
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, upon demand by
Agent, Seller shall pay to Agent, for the benefit of the relevant Funding Source
or Purchaser, such amounts charged to such Funding Source or Purchaser or such
amounts to otherwise compensate such Funding Source or such Purchaser for such
increased cost or such reduction.

(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Change, and such Purchaser or Funding Source believes that having the
Facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to
Seller and Servicer (a “Ratings Request”) that such Purchaser or Funding Source
intends to request a public rating of the Facility from one credit rating agency
selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least AA equivalent (the “Required Rating”). Seller and Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to Agent, Purchaser or
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. Seller shall pay the
initial fees payable to the credit rating agency for providing the rating and
all ongoing fees payable to the credit rating agency for their continued
monitoring of the rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the Facility prior to demanding any such
compensation from Seller.

Section 10.3 Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on

 

39



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse each Conduit on demand for all other
costs and expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating the Commercial Paper of such Conduit by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for such Conduit or any counsel for any shareholder of such
Conduit with respect to advising such Conduit or such shareholder as to matters
relating to such Conduit’s operations.

Section 10.4 Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.

Section 10.5 Accounting Based Consolidation Event. Upon demand by Agent, Seller
shall pay to Agent, for the benefit of the relevant Funding Source, such amounts
as such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Funding Source, (ii) reduction in the rate of
return on such Funding Source’s capital or reduction in the amount of any sum
received or receivable by such Funding Source or (iii) internal capital charge
or other imputed cost determined by such Funding Source to be allocable to
Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit, that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.5 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to Seller and shall be conclusive absent
manifest error. Seller shall pay such Funding Source the amount as due on any
such certificate on the next Settlement Date following receipt of such notice.

Section 10.6 Required Rating. Agent shall have the right at any time to request
that a public rating of the Facility of at least the Required Rating be obtained
from one credit rating agency acceptable to Agent. Each of Seller and Servicer
agree that they shall cooperate with Agent’s efforts to obtain the Required
Rating, and shall provide Agent, for distribution to the applicable credit
rating agency, any information requested by such credit rating agency for
purposes of providing the Required Rating. Any Ratings Request shall be in
writing, and if the Required Rating is not obtained within 60 days following the
date of such Ratings Request (unless the failure to obtain the Required Rating
is solely the result of Agent’s failure to provide

 

40



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the credit rating agency with sufficient information to permit the credit rating
agency to perform their analysis, and is not the result of Seller or Servicer’s
failure to cooperate or provide sufficient information to Agent), (i) upon
written notice by Agent to Seller, the Amortization Date shall occur, and
(ii) outstanding Capital shall thereafter incur the Default Fee and costs
associated with obtaining the Required Rating hereunder shall be paid by Seller
or Servicer.

ARTICLE XI

AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints BTMU to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes Agent to authorize and file each of the Uniform
Commercial Code financing or continuations statements (and amendments thereto
and assignments or terminations thereof) on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).

Section 11.2 Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document

 

41



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the ownership,
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Agent shall not be under any obligation to any Purchaser
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties. Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless Agent has received
notice from Seller or a Purchaser.

Section 11.4 Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Purchaser Agent agrees to reimburse and indemnify Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment (or, in the case of an indemnifying Purchaser Agent, ratably based on
the Commitment(s) of each Financial Institution in such Purchaser Agent’s
Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by Seller Parties (i) for any amounts for which Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses incurred by Agent, in its capacity as Agent and
acting on behalf of the Purchasers, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.

 

42



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11.7 Agent in its Individual Capacity. Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Seller Party or any Affiliate of any Seller Party as though Agent were not
Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this Agreement, Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not Agent, and the terms
“Financial Institution,” “Related Financial Institution,” “Purchaser,”
“Financial Institutions,” “Related Financial Institutions” and “Purchasers”
shall include Agent in its individual capacity.

Section 11.8 Successor Agent. Agent may, upon 10 Business Days’ notice to Seller
and the Purchasers, and Agent will, upon the direction of all of the Purchasers
(other than Agent, in its individual capacity) resign as Agent. If Agent shall
resign, then the Required Purchasers during such five-day period shall appoint
from among the Purchasers and the Purchaser Agents a successor agent. If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of Agent hereunder and under the
other Transaction Documents and Seller and Servicer (as applicable) shall make
all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) (I) Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned; provided, however,
that no Conduit shall transfer, sell or assign its rights in all or any part of
the Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. Further, Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any portion of the Asset Portfolio of any Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to and included such party (provided that (i) the
Capital of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of

 

43



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

funds, respectively, and (ii) the Capital of any other such assignee shall
accrue Financial Institution Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of any Conduit
hereunder.

(II) Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement; provided, however, that Seller may assign its
right to receive the RPA Deferred Purchase Price or any portion thereof, which
right shall be freely assignable by Seller without the consent of Agent, any
Purchaser or any Purchaser Agent so long as no Amortization Event has occurred
that has not been waived in accordance with the terms hereof and the
Amortization Date has not occurred, upon prior written notice of such assignment
to Agent; provided, that the related assignee has agreed, in a writing in form
and substance reasonably satisfactory to Agent, to (i) all of the terms and
conditions hereunder in respect of payment of the RPA Deferred Purchase Price
(including Section 2.7(b)), (ii) a non-petition clause in favor of each of
Seller and each Conduit in substantially the form of Section 14.6 and (iii) a
limitation on payment clause in favor of Agent and each Purchaser in
substantially the form of Section 2.7(b).

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that no Financial Institution shall
transfer, sell or assign its rights in all or any part of the Asset Portfolio at
any time prior to the Amortization Date unless the RPA Deferred Purchase Price
allocable to the Asset Portfolio (or such relevant portion thereof), as
determined by Agent to be allocable to such assigned interest on a pro rata
basis, has been paid in full or is being assumed by the applicable transferee.
The consent of the Conduit in such selling Financial Institution’s Purchaser
Group shall be required prior to the effectiveness of any such assignment. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s and (ii) agree to deliver to Agent,
promptly following any request therefor by Agent or the Conduit in such selling
Financial Institution’s Purchaser Group, an enforceability opinion in form and
substance satisfactory to Agent and such Conduit. Upon delivery of the executed
Assignment Agreement to Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or Agent shall be
required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or Agent, to assign all of its rights
and obligations hereunder to (x) another Financial Institution in such Affected
Financial Institution’s Purchaser Group or (y) another funding entity nominated
by Agent and acceptable to the Conduit in such Affected Financial Institution’s
Purchaser Group,

 

44



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Financial Institution; provided that the
Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Financial Institution Yield owing to the
Financial Institutions in such Affected Financial Institution’s Purchaser Group
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Asset Portfolio of the Financial Institutions in
such Affected Financial Institution’s Purchaser Group; provided, further, that,
if such assignment occurs at any time prior to the Amortization Date, the
Affected Financial Institution shall (x) pay in full or (y) provide that the
related Assignment Agreement requires the assignee to assume, the RPA Deferred
Purchase Price allocable to the Asset Portfolio (or such relevant portion
thereof), as determined by Agent to be allocable to such assigned interest on a
pro rata basis.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller Party, each Conduit, each other Financial Institution, each
Purchaser Agent and Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.

ARTICLE XIII

PURCHASER AGENTS

Section 13.1 Purchaser Agents. Each Purchaser Group may (but is not required to)
designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent shall
become a party to this Agreement and shall authorize such Purchaser Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are

 

45



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

reasonably incidental thereto. Unless otherwise notified in writing to the
contrary by the applicable Purchaser, Agent and the Seller Parties shall provide
all notices and payments specified to be made by Agent or any Seller Party to a
Purchaser hereunder to such Purchaser’s Purchaser Agent, if any, for the benefit
of such Purchaser, instead of to such Purchaser. Each Purchaser Agent may
perform any of the obligations of, or exercise any of the rights of, any member
of its Purchaser Group and such performance or exercise shall constitute
performance of the obligations of, or exercise of the rights of, such member
hereunder. In performing its functions and duties hereunder and under the other
Transaction Documents, each Purchaser Agent shall act solely as agent for the
Purchasers in such Purchaser Agent’s Purchaser Group and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any other Purchaser or any Seller Party or any of such
Purchaser’s or Seller Party’s successors or assigns. The appointment and
authority of each Purchaser Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each member of the BTMU
Conduit’s Purchaser Group hereby designates BTMU, and BTMU hereby agrees to
perform the duties and obligations of, such Purchaser Group’s Purchaser Agent.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the
direction of the Required Purchasers, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers,
Section 4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Concentration Limit,” “Eligible
Receivable,” “Credit

 

46



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Enhancement,” “Hedging Agreement,” “Hedge Provider,” “Net Portfolio Balance” or
“RPA Deferred Purchase Price” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by telecopy, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes Agent and the Purchasers to effect Purchases and Rate Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom Agent or applicable Purchaser in good faith believes to be acting on
behalf of Seller. Seller agrees to deliver promptly to Agent and each applicable
Purchaser a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by Agent and/or the applicable
Purchaser, the records of Agent and/or the applicable Purchaser shall govern
absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Sections 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

47



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, Seller will, upon the request of Agent, file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Agent may reasonably request, to perfect,
protect or evidence such valid ownership of or first priority perfected security
interest in the Asset Portfolio. At any time following the occurrence of an
Amortization Event, Agent may, or Agent may direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Agent or its designee. Seller or Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and absolute discretion deems necessary or
desirable to perfect and to maintain the ownership of or first priority
perfected security interest in the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.
The authorization by each Seller Party set forth in the second sentence of this
Section 14.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.

Section 14.5 Confidentiality. (a) Each Seller Party, Agent, each Purchaser Agent
and each Purchaser shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.

 

48



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Agent, the Financial Institutions, the Purchaser Agents or the Conduits
by each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser Agent
or any Conduit to any rating agency, Funding Source, Commercial Paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Conduit
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which BTMU or any Purchaser Agent acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of and agrees to maintain the confidential nature of such information.
In addition, the Purchasers, the Purchaser Agents and Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

Section 14.6 Bankruptcy Petition. (a) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

(b) Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Seller Party or any other Person against any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

49



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy) and shall inure to the benefit of the Hedge Providers (if
any) and its successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty

 

50



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

made by any Seller Party pursuant to Article V, (ii) the indemnification,
payment and other provisions of Article X, and Sections 2.7(b), 14.5 and 14.6
shall be continuing and shall survive any termination of this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 BTMU Roles and Purchaser Agent Roles.

(a) Each of the Purchasers and Purchaser Agents acknowledges that BTMU acts, or
may in the future act, (i) as administrative agent for the BTMU Conduit or any
Financial Institution in the BTMU Conduit’s Purchaser Group, (ii) as issuing and
paying agent for certain Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for certain Commercial Paper and (iv) to
provide other services from time to time for the BTMU Conduit or any Financial
Institution in the BTMU Conduit’s Purchaser Group (collectively, the “BTMU
Roles”). Without limiting the generality of this Section 14.13, each Purchaser
and each Purchaser Agent hereby acknowledges and consents to any and all BTMU
Roles and agrees that in connection with any BTMU Role, BTMU may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the BTMU
Conduit.

(b) Each of the Purchasers acknowledges that each Purchaser Agent acts, or may
in the future act, (i) as administrative agent for the Conduit in such Purchaser
Agent’s Purchaser Group or any Financial Institution in such Purchaser Agent’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the
“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.

Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement,

 

51



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

each Purchase hereunder is made without recourse to Seller; provided, however,
that (i) Seller shall be liable to each Purchaser, each Purchaser Agent and
Agent for all representations, warranties, covenants and indemnities made by
Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by any Purchaser, any
Purchaser Agent or Agent or any assignee thereof of any obligation of Seller or
any Originator or any other Person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller or any Originator.

(b) In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each P.O. Box, each
Collection Account, all Related Security, all other rights and payments relating
to such Receivables, and all proceeds of any thereof prior to all other liens on
and security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. Agent, the Purchaser Agents and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

Section 14.15 Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.

Section 14.16 Intercreditor Agreement. Each member of each Purchaser Group,
Seller and Servicer each hereby authorize Agent to enter into the Intercreditor
Agreement or an amendment thereto, as applicable, in each case, on or about the
date hereof, and each member of each Purchaser Group agrees to be bound by the
provisions thereof.

Section 14.17 Confirmation and Ratification of Terms.

(a) Upon the effectiveness of this Agreement, each reference to the Prior
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Prior Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Prior Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.

 

52



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) The effect of this Agreement is to amend and restate the Prior Agreement in
its entirety, and to the extent that any rights, benefits or provisions in favor
of Agent or any Purchaser existed in the Prior Agreement and continue to exist
in this Agreement without any written waiver of any such rights, benefits or
provisions prior to the date hereof, then such rights, benefits or provisions
are acknowledged to be and to continue to be effective from and after May 10,
2002. This Agreement is not a novation.

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Prior Agreement, including, without limitation,
any and all rights, remedies and payment provisions with respect to (i) any
representation and warranty made or deemed to be made pursuant to the Prior
Agreement, or (ii) any indemnification provision, shall continue and survive the
execution and delivery of this Agreement.

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Financial Institution Yield, CP Costs, fees, expenses or
otherwise under or pursuant to the Prior Agreement, immediately prior to the
effectiveness of this Agreement shall be owing as or for Capital, Financial
Institution Yield, CP Costs, fees, expenses or otherwise, respectively, under or
pursuant to this Agreement.

Section 14.18 Consent. Each of the parties hereto hereby consents to Amendment
No. 3 to the Receivables Sale Agreement, dated as of the date hereof, among
Seller, PDSI and Webster.

(Signature Pages Follow)

 

53



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

PDC FUNDING COMPANY, LLC By:  

/s/ Jeffrey J. Stang

Name:   Jeffrey J. Stang Title:   Vice President and Treasurer Address:  

PDC Funding Company, LLC

1031 Mendota Heights Road

St. Paul, Minnesota 55120

Attention:   Chief Financial Officer   Facsimile: (651) 686-8984 PATTERSON
COMPANIES, INC., as Servicer By:  

/s/ R. Stephen Armstrong

Name:   R. Stephen Armstrong Title:   Executive Vice President, Chief Financial
Officer and Treasurer Address:  

Patterson Companies, Inc.

1031 Mendota Heights Road

St. Paul, Minnesota 55120

Attention:   Chief Financial Officer Facsimile:   (651) 686-8984



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

VICTORY RECEIVABLES CORPORATION By:  

 

Name:   Title:   Address:   Victory Receivables Corporation   c/o The Bank of
Tokyo-Mitsubishi UFJ, Ltd.   1251 Avenue of the Americas   12th Floor   New
York, New York 10020 Attention:   Van Dusenbury Telephone:   (212) 782-6964
Facsimile:   (212) 782-6448 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as a Financial Institution By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as a Purchaser Agent

By:  

/s/ Aditya Reddy

Name:   Aditya Reddy Title:   Senior Vice President Address:   The Bank of
Tokyo-Mitsubishi UFJ, Ltd.   1251 Avenue of the Americas   12th Floor   New
York, New York 10020 Attention:   Van Dusenbury Telephone:   (212) 782-6964
Facsimile:   (212) 782-6448

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as Agent

By:  

/s/ Aditya Reddy

Name:   Aditya Reddy Title:   Senior Vice President



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“3D Cone Beam Receivable” means a Receivable originated by PDSI that arises from
the sale or financing of 3D Cone Beam technology.

“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.

“ACH Receipts” means funds received in respect of Automatic Debit Collections.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after September 12, 2003, by which PDCo or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning set forth in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.

“Aggregate Reduction” has the meaning set forth in Section 1.3.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital, Hedging Obligations and all other unpaid Obligations
(whether due or accrued) at such time.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States as of September 12, 2003, applied in a manner
consistent with that used in preparing the financial statements of PDCo
delivered to Agent on September 12, 2003.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a one month
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from Agent following the
failure to obtain the Required Ratings within 60 days following delivery of a
Ratings Request to Seller and Servicer, and (v) the date which is 5 Business
Days after Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning set forth in Article IX.

“Asset Portfolio” has the meaning set forth in Section 1.2(b).

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.

“Balloon Payment Receivable” means a Receivable that arises under a Contract
that requires the final payment to be in an amount equal to 35% of the initial
balance of such Receivable.

“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced without compliance by Seller with the notice requirements hereunder or
(ii) is assigned, transferred or funded pursuant to a Funding Agreement or
otherwise transferred or terminated on a date prior to the date on which it was
originally scheduled to end; an amount equal to the



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

excess, if any, of (A) the CP Costs or Financial Institution Yield (as
applicable) that would have accrued during the remainder of the Rate Tranche
Periods or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent or Agent to relate to such Capital (as applicable) subsequent to
the date of such reduction, assignment, transfer, funding or termination of such
Capital if such reduction, assignment, transfer, funding or termination had not
occurred, over (B) the income, if any, actually received net of any costs of
redeployment of funds during the remainder of such period by the holder of such
Capital from investing the portion of such Capital not so allocated. In the
event that the amount referred to in clause (B) exceeds the amount referred to
in clause (A), the relevant Purchaser or Purchasers agree to pay to Seller the
amount of such excess. All Broken Funding Costs shall be due and payable
hereunder upon demand.

“BTMU” has the meaning set forth in the Preliminary Statements to this
Agreement.

“BTMU Conduit” has the meaning set forth in the Preliminary Statements to this
Agreement.

“BTMU Roles” has the meaning set forth in Section 14.13(a).

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus
(B) the sum of the aggregate amount of Collections and other payments received
by Agent or such Purchaser, as applicable, which in each case are applied to
reduce such Purchaser’s Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

“Cap Strike Rate” means 3.25%, or such other applicable “cap strike rate”
approved by Agent and specified as such in the applicable Hedging Agreement in
effect at such time.

“Cash Purchase Price” means, with respect to any Purchase of any portion of the
Asset Portfolio, the amount paid to Seller for such portion of the Asset
Portfolio which shall not exceed the least of (i) the amount requested by Seller
in the applicable Purchase Notice, (ii) the unused portion of the Purchase Limit
on the applicable Purchase date, taking into account any other proposed Purchase
requested on the applicable Purchase date, and (iii) the excess, if any, of the
Net Portfolio Balance (less the Credit Enhancement) on the applicable Purchase
date over the aggregate outstanding amount of the Aggregate Capital determined
as of the date of the most recent Monthly Report, taking into account any other
proposed Purchase requested on the applicable Purchase date.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Servicer or (ii) PDCo ceases to own, directly or indirectly, 100% of the
outstanding membership units of Seller or 100% of the outstanding capital stock
of any Originator.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the Seller Party therein refer to such
Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, (iv) which has been identified
by Seller as uncollectible or (v) as to which any payment, or part thereof,
remains unpaid for 180 days or more from the original due date for such payment.

“Closing Date Assignment Agreement” means that certain Assignment and Assumption
Agreement, dated as of the date hereof, by and among Servicer, Seller, JPMorgan,
Agent, the BTMU Conduit, BTMU, Chariot Funding LLC, J.P. Morgan Securities,
Inc., Three Pillars Funding LLC, SunTrust Bank and SunTrust Robinson Humphrey,
Inc., as amended, restated, supplemented or otherwise modified from time to
time.

“Collection Account” means, collectively, each First-Tier Account and the
Second-Tier Account.

“Collection Account Agreement” means (i) with respect to each Lock-Box or
Collection Account, an agreement, substantially in the form of Exhibit VI, among
an Originator (if applicable), Seller, Agent and a Collection Bank, or any
similar or analogous agreement among an Originator, Seller, Agent and a
Collection Bank and (ii) with respect to each P.O. Box, a Postal Notice, in each
case as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from Agent to a Collection Bank, or any similar or analogous notice
from Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable and all payments received pursuant to
the Hedging Agreements.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to Purchase portions of the Asset Portfolio from Seller
and to the extent that the Conduit in its Purchaser Group declines to make such
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6
hereof) and (ii) with respect to any individual Purchase hereunder, its Pro Rata
Share of the Cash Purchase Price therefor.

“Concentration Limit” means, at any time, for any Obligor, 2% of the aggregate
Outstanding Balance of all Eligible Receivables, or such other amount (a
“Special Concentration Limit”) for such Obligor designated by Agent and
consented to by each Purchaser Agent; provided, that in the case of an Obligor
and any Affiliate of such Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliate are one Obligor; and provided, further,
that Agent may, upon not less than three Business Days’ notice to Seller, cancel
any Special Concentration Limit.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to the funding of other assets
of such Conduit); provided, however, that if any component of such rate is a
discount rate, in calculating such rate for such Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, the “weighted average cost” shall consist of (x) the
actual interest rate paid to purchasers of indexed Commercial Paper issued by
such Conduit, (y) the costs associated with the issuance of such Commercial
Paper (including dealer fees and commissions to placement agents), and
(z) interest on other borrowing or funding sources by such Conduit, including to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.

“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to Purchases from Seller, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Conduit’s name on Schedule A
to this Agreement, as such amount may be modified in accordance with the terms
hereof (including, without limitation, Section 4.6(b)) and (ii) with respect to
any individual Purchase hereunder, its Pro Rata Share of the aggregate Cash
Purchase Price therefor.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Consolidated Adjusted EBITDA” means, as to any Person for any period, the sum
of Consolidated EBIT for such period plus consolidated depreciation and
amortization for such period. For Persons acquired by PDCo or any of its
Subsidiaries during the relevant



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

measurement period, their EBITDA results will be included in the calculation of
Consolidated Adjusted EBITDA as if those Persons were owned by PDCo or such
Subsidiary for the entire reporting period. Consolidated Adjusted EBITDA will be
calculated on a rolling four-quarter basis.

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
(ii) expense for federal, state, local and foreign income and franchise taxes
paid or accrued, all calculated for such Person and its Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, as to any Person and with reference to
any period, the interest expense of such Person and its Subsidiaries calculated
on a consolidated basis for such period including, without limitation, such
interest expense as may be attributable to capitalized leases, receivables
transaction financing costs, the discount or implied interest component of
off-balance sheet liabilities, all commissions, discounts and other fees and
charges owed with respect to letters of credit and net mark-to-market exposure.

“Consolidated Net Income” means as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, excluding any non-cash charges or gains
which are unusual, non-recurring or extraordinary.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity (including capital stock, additional
paid-in capital and retained earnings) of PDCo and its Subsidiaries determined
in accordance with Agreement Accounting Principles.

“Consolidated Total Debt” means (i) all indebtedness of PDCo and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles, plus, without duplication
(ii) the face amount of all outstanding letters of credit in respect of which
PDCo or any Subsidiary has any reimbursement obligation and the principal amount
of all Contingent Obligations of PDCo and its Subsidiaries, plus obligations
associated with capitalized leases, plus obligations arising from the sale of
accounts receivable and other forms of off-balance sheet financing, including
Off-Balance Sheet Liabilities.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.

“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date of the Prior Agreement and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement.

“Credit Enhancement” means, on any date, an amount equal to the product of
(i) the Net Portfolio Balance as of the close of business of Servicer on such
date, multiplied by (ii) the sum of (x) the greater of (a) 12.5% and (b) the
product of the Loss Multiple multiplied by the average Loss-to-Liquidation Ratio
for the immediately preceding three Fiscal Months plus (y) the average Dilution
Ratio for the immediately preceding three Fiscal Months.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables) or (y) reduced or canceled as a result of a setoff in respect
of any claim by any Person (whether such claim arises out of the same or a
related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) the Related Equipment for any Receivable is Repossessed
and sold for less than the fair market value of such Related Equipment, Seller
shall be deemed to have received a Collection of such Receivable in the amount
of (A) such reduction or cancellation in the case of clause (i) above, (B) the
entire Outstanding Balance in the case of clause (ii) above and (C) the
difference between the fair market value of the Repossessed Related Equipment
and the gross proceeds received upon the sale of such Repossessed Related
Equipment in the case of clause (iii) above.

“Deemed Exchange” shall have the meaning set forth in Section 1.5.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 3.50% above the Alternate Base Rate.

“Default Ratio” means, as of the last day of each Fiscal Month, a percentage
equal to: (i) the aggregate Outstanding Balance of all Defaulted Receivables on
such day, divided by (ii) the aggregate Outstanding Balance of all Receivables
on such day.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.

“Dilution Ratio” means, on any date, an amount equal to the product of (i) 6
multiplied by (ii) the quotient of (x) “non-cash full returns” and “non-cash
partial returns” (each as set forth as a separate line item in the Monthly
Report) divided by (y) the Outstanding Balance of all Receivables as of the
first day of the current month.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discounted Receivable” means a Receivable that arises under a Contract pursuant
to which the first installment payment thereunder is not required to be made
prior to 120 days after the contract inception; provided that such Receivable
shall cease to be a Discounted Receivable after the date 120 days after the
contract inception and shall at all times thereafter be deemed to be a “Skip
Receivable”.

“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to the Capital of each Financial Institution.

“EagleSoft Computer Receivable” means a Receivable originated by PDSI that
arises from the sale or financing of computer hardware equipment by PDSI.
“EagleSoft Computer Receivables” may also be referred to as “Patterson Computer
Receivables”.

“EagleSoft Software Receivable” means a Receivable originated by PDSI that
arises from the sale, licensing or financing of computer software by PDSI.

“EagleSoft Software Receivable Discounted Balance” means, at any time, with
respect to any EagleSoft Software Receivable, the discounted Outstanding Balance
of such Receivable, which Outstanding Balance shall be discounted using a
discount rate of 10%.

“Eligible Hedge Provider” means any financial institution that has an unsecured,
unguaranteed, long-term debt rating of at least A- by S&P or A3 by Moody’s.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency,

(ii) the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(iii) that is not a Charged-Off Receivable or a Defaulted Receivable,

(iv) that is not a Delinquent Receivable,

(v) that arises under a Contract that has not had any payment or other terms of
such Contract extended, modified or waived,

(vi) that is an “account” or “chattel paper” within the meaning of Article 9 of
the UCC of all applicable jurisdictions,

(vii) that is denominated and payable only in United States dollars in the
United States,

(viii) that arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

(ix) that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract and (C) at the time the
payment is received the Contract is continuing and does not constitute a refund
on a terminated Contract,

(x) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

(xi) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(xii) that satisfies all applicable requirements of the Credit and Collection
Policy,

(xiii) that was generated in the ordinary course of the applicable Originator’s
business,

(xiv) that arises solely from the sale, licensing or financing of goods or the
provision of services to the related Obligor by the applicable Originator, and
not by any other Person (in whole or in part),



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xv) as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent,

(xvi) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),

(xvii) that, (a) if such Receivable is a Discounted Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 63 months after the date such Receivable was
originated; (b) if such Receivable is an Extended Discounted Receivable, the
related Contract requires that payment in full of the Outstanding Balance of
such Receivable be made not later than 72 months after the date such Receivable
was originated; (c) if such Receivable is an EagleSoft Computer Receivable or
EagleSoft Software Receivable, the related Contract requires that payment in
full of the Outstanding Balance of such Receivable be made not later than 39
months after the date such Receivable was originated; (d) otherwise, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 60 months after the date such Receivable was
originated; and (e) if such Receivable is a 3D Cone Beam Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 84 months after the date such Receivable was
originated,

(xviii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,

(xix) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,

(xx) that arises under a Contract that requires the Outstanding Balance of such
Receivable to be paid in equal consecutive monthly installments,

(xxi) that, if such Receivable is a Veterinary Receivable, the Outstanding
Balance thereof, when added to the Outstanding Balance of all other Veterinary
Receivables, does not exceed 5% of the aggregate Outstanding Balance of all
Receivables,



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xxii) that is not a Balloon Payment Receivable or a Modified Receivable,

(xxiii) that, if such Receivable is an EagleSoft Software Receivable, the
Outstanding Balance thereof, when added to the Outstanding Balance of all other
EagleSoft Software Receivables, does not exceed 3% of the aggregate Outstanding
Balance of all Receivables,

(xxiv) that, if such Receivable is an EagleSoft Computer Receivable (also
referred to as a “Patterson Computer Receivable”), the Outstanding Balance
thereof, when added to the Outstanding Balance of all other EagleSoft Computer
Receivables, does not exceed 2% of the aggregate Outstanding Balance of all
Receivables,

(xxv) [reserved],

(xxvi) that if such Receivable is a Discounted Receivable, the Outstanding
Balance thereof when added to the Outstanding Balance of all other such
Discounted Receivables, does not exceed 5% of the aggregate Outstanding Balance
of all Receivables,

(xxvii) that if such Receivable is a 3D Cone Beam Receivable, the Outstanding
Balance thereof when added to the Outstanding Balance of all other such 3D Cone
Beam Receivables, does not exceed 5% of the aggregate Outstanding Balance of all
Receivables,

(xxviii) that, together with the related Contract, has not been sold, assigned
or pledged by the applicable Originator or Seller, except pursuant to the terms
of the Receivables Sale Agreement and this Agreement,

(xxix) that if such Receivable is an EagleSoft Software Receivable, the Obligor
thereof has made at least three payments on such Receivable,

(xxx) the Obligor of which is not the Obligor of other Receivables with an
aggregate Outstanding Balance in excess of $400,000,

(xxxi) with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto,

(xxxii) that excludes residual value and any maintenance component,

(xxxiii) that if such Receivable is a Discounted Receivable or a Skip
Receivable, the Outstanding Balance thereof when added to the Outstanding
Balance of all other such Discounted Receivables and Skip Receivables, does not
exceed 25% of the aggregate Outstanding Balance of all Receivables,



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xxxiv) that if such Receivable is an Extended Discounted Receivable, the
Outstanding Balance thereof when added to the Outstanding Balance of all other
such Extended Discounted Receivables, does not exceed 20% of the aggregate
Outstanding Balance of all Receivables, and

(xxxv) that if such Receivable is an Extended Discounted Receivable, the Obligor
thereof has made at least one payment on such Receivable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Spread” means, as of the last day of any Fiscal Month, the sum of
(i) the weighted average annual percentage rate accruing on the Receivables,
minus (ii) 1%, minus (iii) the Cap Strike Rate, minus (iv) the Program Fee Rate
(as defined in each Fee Letter).

“Extended Discounted Receivable” means a Receivable that arises under a Contract
pursuant to which the first installment payment thereunder is not required to be
made prior to 4 to 12 months after the contract inception and as to which no
required payment, or part thereof, in connection with such Receivable remains
unpaid for 30 days or more from the original due date for such payment; provided
that if the first six payments thereunder are made in full in consecutive
months, such Receivable shall no longer be deemed to be an “Extended Discounted
Receivable.”

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.

“Facility Account” means the account numbered 1109495 maintained by Seller in
the name of “PDC Funding Company, LLC” at JPMorgan, together with any successor
account or sub-account.

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of the Asset
Portfolio hereunder, the Federal Funds Effective Rate, at the option of



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

such Financial Institution, for such Financial Institution shall be the average
rate per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on Seller and the Seller Parties, except in the case of manifest error.

“Fee Letter” means the letter agreement dated as of the date hereof (as amended,
restated, supplemented, or otherwise modified from time to time) among Seller,
BTMU and the BTMU Conduit.

“Final Payout Date” means the date following the Amortization Date on which the
Aggregate Capital shall have been reduced to zero and all of the Aggregate
Unpaids, Obligations and all other amounts then accrued or payable to Agent, the
Purchaser Agents, the Purchasers and the other Indemnified Parties shall have
been indefeasibly paid in full in cash.

“Finance Charge Collections” means Collections consisting of Finance Charges.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Financial Institution Yield” means for each respective Rate Tranche Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount equal to the product of the applicable Discount Rate for
such Capital (or portion thereof) multiplied by the Capital (or portion thereof)
of such Financial Institution for each day elapsed during such Rate Tranche
Period, annualized on a 360 day basis.

“First Tier Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, by means of automatic funds transfer
(other than the Second-Tier Account) and which is listed on Exhibit IV.

“Fiscal Month” means any of the twelve consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.

“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.

“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Sections 9.1(f) or
(m), Agent and Seller shall negotiate in good faith amendments to the provisions
of this Agreement that relate to the calculation of such amounts



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

with the intent of having the respective positions of Agent and the Purchasers
and Seller after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the amounts described in Sections 9.1(f) or
(m) shall be calculated as if no such change in GAAP has occurred.

“Hedge Floating Amount” means, with respect to any Hedging Agreement, all
amounts owing to Seller under, and any other Collections with respect to, such
Hedging Agreement.

“Hedge Provider” means any Person that enters into a Hedging Agreement with
Seller.

“Hedge Provider Downgrade” means the unsecured, unguaranteed, long-term debt
rating of any Hedge Provider under its then current Hedging Agreement, if any,
is reduced below A- or withdrawn by S&P or below A3 or withdrawn by Moody’s.

“Hedging Agreement” means an interest rate cap agreement or other interest rate
hedge agreement, in each case, in form and substance satisfactory to Agent,
entered into by Seller (and pledged to Agent, for the ratable benefit of the
Purchasers), as the same may from time to time be supplemented, amended,
extended, replaced or otherwise modified, in each case, in accordance with
Section 7.3(d)(iii); provided that (i) at the time such transaction is entered
into, the Hedge Provider thereunder is an Eligible Hedge Provider, (ii) Seller
shall have no payment obligations nor any Hedging Obligations under such
transaction other than the payment of up-front premiums to the Eligible Hedge
Provider (and on or prior to the date of such Hedging Agreement all such
premiums payable by Seller during the scheduled term of such Hedging Agreement
shall have been duly paid in full in advance), (iii) the notional amount with
respect to such Hedging Agreement shall be an amount at all times satisfactory
to Agent, which amount shall be $300,000,000 until otherwise specified by Agent
to Seller and (iv) the documentation governing such hedge transaction shall be
in form and substance satisfactory to Agent.

“Hedging Obligations” means all amounts payable to a Hedge Provider under such
Hedge Provider’s Hedging Agreement, including, without limitation, the accrued
fixed amount under such Hedging Agreement and all breakage costs associated with
the termination of such Hedging Agreement.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Independent Governor” shall mean a member of the Board of Governors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a governor of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager, governor or Affiliate of any



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

of the following Persons (collectively, the “Independent Parties”): Servicer,
any Patterson Entity, or any of their respective Subsidiaries or Affiliates
(other than Seller), (B) a supplier to any of the Independent Parties, (C) a
Person controlling or under common control with any partner, shareholder,
member, manager, governor, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director or
governor for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors or governors thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
is employed by any such entity.

“Indemnified Amounts” has the meaning set forth in Section 10.1.

“Indemnified Party” has the meaning set forth in Section 10.1.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of April 27, 2007, by and among Agent, US Bank, as agent
under the US Bank Contract Purchase Agreement, PDCo, PDSI, Webster and Seller,
as amended by Amendment #1 thereto, dated as of the date hereof, and as the same
may be further amended, restated supplemented or otherwise modified from time to
time.

“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.

“Legal Maturity Date” means the two-year anniversary of the due date of the
latest maturing Receivable in the Asset Portfolio on the date of the occurrence
of the Amortization Date.

“Leverage Ratio” means, as of the end of any of PDCo’s fiscal quarters, the
ratio of Consolidated Total Debt as of the end of such fiscal quarter to
Consolidated Adjusted EBITDA for the four consecutive fiscal quarters then
ended; provided, that the Leverage Ratio shall be calculated, with respect to
Acquisitions approved by Agent, on a pro forma basis using historical financial
statements and containing reasonable adjustments satisfactory to Agent, broken
down by fiscal quarter in PDCo’s reasonable judgment.

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen LIBOR01 as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Rate Tranche Period, and
having a maturity equal to such Rate Tranche Period, provided that, (i) if
Reuters Screen LIBOR01 is not available to Agent for any reason, the applicable
LIBO Rate for the relevant Rate Tranche Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Rate Tranche Period, and
having a maturity equal to such Rate Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to Agent, the
applicable LIBO Rate for the relevant Rate Tranche Period shall instead be the
rate determined by Agent to be the rate at which BTMU offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Rate Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Rate Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Rate Tranche Period plus
(ii) 1.00% per annum. The LIBO Rate shall be rounded, if necessary, to the next
higher  1/16 of 1%.

“Liquidity Termination Date” means December 2, 2011, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Multiple” means (i) 3.5 if the Leverage Ratio is less than or equal to
3.00x and (ii) 4.5 if the Leverage Ratio is greater than 3.00x.

“Loss-to-Liquidation Ratio” means, on any date, an amount equal to the quotient
of (i) the Loss Amount divided by (ii) the sum of (x) the total Collections that
reduce the Outstanding Balance on the Receivables during the immediately
preceding Fiscal Month, plus (y) the Loss Amount,

 

where:       Loss Amount    =    The positive number representing the difference
between (i) the Outstanding Balance of all Receivables which became Defaulted
Receivables during the immediately preceding Fiscal Month minus (ii) the
Outstanding Balance of all Receivables which ceased to continue to be Defaulted
Receivables (solely as a consequence of any Obligor making a payment on any
Defaulted Receivable) during the immediately preceding Fiscal Month. The Loss
Amount shall not be less than “zero”.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Provider to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Portfolio Balance” means, at any time, the aggregate Outstanding Balance of
all Eligible Receivables at such time reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor and (ii) the
excess of the aggregate Outstanding Balance of all Eligible Receivables that are
EagleSoft Software Receivables over the aggregate EagleSoft Software Receivable
Discounted Balance of all such Receivables.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 4.6(a).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
sale and leaseback transaction which is not a capitalized lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.

“Originated Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale, licensing or financing of goods or the
rendering of services by an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be an Originated
Receivable regardless of whether the account debtor, any Originator or Seller
treats such indebtedness, rights or obligations as a separate payment
obligation.

“Originator” means each of PDSI and Webster, in their respective capacities as
seller under the Receivables Sale Agreement and any other seller from time to
time party thereto.

“Other Costs” shall have the meaning set forth in Section 10.3.

“Other Sellers” shall have the meaning set forth in Section 10.4.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Patterson Entity” means each of PDCo and each Originator and their respective
successors and assigns.

“Payment Instruction” has the meaning set forth in Section 1.4.

“PDCo” has the meaning set forth in the preamble to this Agreement.

“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation, together
with its successors and assigns.

“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.

“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 10, 2002, by Performance Provider in favor of Seller, substantially in
the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Permitted Investments” means (a) evidences of indebtedness maturing within
thirty days after the date of loan thereof, issued by, or guaranteed by the full
faith and credit of, the federal government of the United States, (b) repurchase
agreements with banking institutions or broker-dealers registered under the
Securities Exchange Act of 1934 which are fully secured by obligations of the
kind specified in clause (a), (c) money market funds (i) rated not lower than
the highest rating category from Moody’s and “AAA m” or “AAAm-g,” from S&P or
(ii) which are otherwise acceptable to Agent or (d) commercial paper issued by
any corporation incorporated under the laws of the United States and rated at
least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the equivalent)
by Moody’s.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“P.O. Box” means a locked postal box located in a United States post office to
which Obligors remit payments of Receivables.

“Postal Notice” means a notice from an Originator directing the United States
post office where any P.O. Box is located to transfer control of such P.O. Box
to Agent, which notice shall be substantially in the form of Exhibit XII.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prior Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by BTMU or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Principal Collections” means Collections other than Finance Charge Collections.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Conduit, a
percentage equal to (i) the Conduit Purchase Limit of such Conduit, divided by
(ii) the aggregate amount of all Conduit Purchase Limits of all Conduits
hereunder.

“Purchase” has the meaning set forth in Section 1.1(a).

“Purchase Limit” means $300,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

“Purchase Notice” has the meaning set forth in Section 1.2(a).

“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).

“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.

“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s),
(ii) each Financial Institution, a group consisting of such Financial
Institution, the Conduit for which such Financial Institution is a Related
Financial Institution, its Purchaser Agent and each other Financial Institution
that is a Related Financial Institution for such Conduit (if any) and (iii) each
Purchaser Agent, a group consisting of such Purchaser Agent and the Conduit and
Related Financial Institution(s) for which such Purchaser Agent is acting as
Purchaser Agent hereunder.

“Purchasers” means each Conduit and each Financial Institution.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rate Tranche Period” means, with respect to any portion of the Asset Portfolio
held by a Financial Institution:

(a) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the LIBO Rate, a period of
one month, or such other period as may be mutually agreeable to the applicable
Financial Institution and Seller, commencing on a Business Day selected by
Seller or the applicable Financial Institution pursuant to this Agreement. Such
Rate Tranche Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Rate Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Rate Tranche Period shall end on the last
Business Day of such succeeding month; or

(b) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the Alternate Base Rate, a
period commencing on a Business Day selected by Seller and agreed to by the
applicable Financial Institution, provided no such period shall exceed one
month.

If any Rate Tranche Period would end on a day which is not a Business Day, such
Rate Tranche Period shall end on the next succeeding Business Day, provided,
however, that in the case of Rate Tranche Periods corresponding to the LIBO
Rate, if such next succeeding Business Day falls in a new month, such Rate
Tranche Period shall end on the immediately preceding Business Day. In the case
of any Rate Tranche Period for any portion of any Financial Institution’s
Capital which commences before the Amortization Date and would otherwise end on
a date occurring after the Amortization Date, such Rate Tranche Period shall end
on the Amortization Date. The duration of each Rate Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution.

“Ratings Request” has the meaning as specified in Section 10.2(c).

“Receivable” means at any time, each and every Originated Receivable that has
been identified for sale to Seller in any Sale Assignment (as defined in the
Receivables Sale Agreement), including all schedules thereto, delivered pursuant
to Section 1.1(a)(ii) of the Receivables Sale Agreement.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of May 10, 2002, by and among the Originators and Seller, as amended,
restated, supplemented or otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency.

“Related Equipment” means with respect to any Receivable, the goods sold or
licensed to or financed for the Obligor which sale, licensing or financing gave
rise to such Receivable and all financing statements or other filings with
respect thereto.

“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s interest in the Related Equipment or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Performance Undertaking,

(vii) all of Seller’s right, title and interest in and to each Lock-Box, P.O.
Box and Collection Account, and any and all agreements related thereto,

(viii) all of Seller’s right, title and interest in, to and under the Hedging
Agreements,

(ix) all Collections in respect thereof, and

(x) all proceeds of such Receivable and any of the foregoing.

“Repossessed” means that, with respect to any Related Equipment, the applicable
Originator or its agent has obtained possession, control and dominion of such
Related Equipment from the related Obligor.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

£$100,000,000

   two Business Days

>$100,000,000 to $250,000,000

   five Business Days

³$250,000,000

   ten Business Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Conduits with Conduit Purchase Limits in excess of 75% of the aggregate
amount of all Conduit Purchase Limits of all Conduits hereunder.

“Required Ratings” has the meaning as specified in Section 10.2(c).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“RPA Deferred Purchase Price” has the meaning set forth in Section 1.6.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Second-Tier Account” means the account numbered 4910006458 maintained by Seller
in the name of “PDC Funding Company, LLC” at Union Bank, N.A., together with any
successor account or sub-account.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Seller Party” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the 19th day of each calendar month, and (B) the
last day of the relevant Rate Tranche Period in respect of each portion of
Capital of any Financial Institution; or, in each case, if such day is not a
Business Day, then the first Business Day thereafter.

“Settlement Period” means (i) in respect of the Capital of any Conduit, each
Accrual Period and (ii) in respect of each portion of Capital of any Financial
Institution, the entire Rate Tranche Period of such portion of Capital.

“Skip Receivable” has the meaning set forth in the definition of “Discounted
Receivable”.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).

“Terminating Rate Tranche” has the meaning set forth in Section 4.3(b).

“Termination Date” has the meaning set forth in Section 2.2(c).

“Termination Percentage” has the meaning set forth in Section 2.2(c).

“Transaction Documents” means, collectively, this Agreement, the Prior
Agreement, each Purchase Notice, the Receivables Sale Agreement, the Performance
Undertaking, the Intercreditor Agreement, each Collection Account Agreement, the
Hedging Agreements, each Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement), the Closing Date Assignment Agreement and all other
instruments, documents and agreements executed and delivered in connection
herewith or in connection with the Prior Agreement, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“US Bank” means U.S. Bank National Association, a national banking association,
together with its successors and assigns.

“US Bank Contract Purchase Agreement” means that certain Contract Purchase
Agreement, dated as of April 27, 2007, by and among PDC Funding Company II, LLC,
certain financial institutions party thereto and US Bank, as agent, as amended,
restated, supplemented or otherwise modified from time to time.

“US Bank Receivable” means each receivable identified on a schedule to the US
Bank Contract Purchase Agreement (or in any other writing delivered pursuant
thereto) as a receivable to be sold thereunder and identified at least by the
obligor thereof and the outstanding principal amount thereof.

“Veterinary Receivable” means a Receivable arising from the sale or financing by
Webster of veterinary equipment.

“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation,
together with its successors and assigns.

All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9;



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to such agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of such agreement (or such certificate or document);
(e) references to any Section are references to such Section in such agreement
(or the certificate or other document in which the reference is made), and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law, rule, regulation, or
directive of any governmental or regulatory authority refer to such law, rule,
regulation, or directive, as amended from time to time and include any successor
law, rule, regulation, or directive; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and assigns;
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (k) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (l) terms in one gender include the parallel
terms in the neuter and opposite gender; and (m) the term “or” is not exclusive.